DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 8-12, 14, 15, 17, 21-23, 28, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triener (US 2015/0130617) in view of All-Tech (WO 2015/094391).
Regarding claim 1, Triener discloses a method for managing dynamic health and nutritional needs of an animal, comprising:
	obtaining 102, 814, observed data of one or more dynamic characterization variables of an animal (paragraphs 6, 7, 24, 42, 88);
	determining 312 derived data of the one or more dynamic characterization variables of the animal (p. 25, 26, 29, 30, 60);
	changing a dynamic meal for the animal based on a dynamic nutrition profile, thereby managing the dynamic health and nutritional needs of the animal (p. 23, 112).
	Triener does not disclose building a dynamic predictive health model for the animal based on the observed data and the derived data; interpreting a dynamic nutrition profile of the animal based on the dynamic predictive health model; and customizing a dynamic meal for the animal based on the dynamic nutrition profile. All-Tech teaches the use of building a dynamic predictive health model for an animal based on observed data and derived data (page 2, lines 1-15, page 4, l. 15-page 5, l. 7, page 15, lines 1-5); interpreting a dynamic nutrition profile of the animal based on the dynamic predictive health model (page 9, l. 1-9, page 21, l. 11-13); and customizing a dynamic meal for the animal based on the dynamic nutrition profile (page 21, l. 19-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include building a dynamic predictive health model for the animal based on the observed data and the derived data; interpreting a dynamic nutrition profile of the animal based on the dynamic predictive health model; and customizing a dynamic meal for the animal based on the dynamic nutrition profile to the method of Triener as taught by All-Tech for the purpose of effectively managing the dynamic health and nutritional needs of the animal.

Regarding claim 22, Triener discloses a system for managing dynamic health and nutritional needs of an animal, comprising:
	one or more sensor enabled devices  102, 814, configured for obtaining and transmitting observed data related to one or more dynamic characterization variables of an animal (par. 6, 7, 42, 88);
	a central data store 634, 110, 112 (par. 45, 75), operably connected to the one or more sensor enabled devices (figures 1 and 6), configured for
		obtaining 102, 814, the transmitted observed data (par. 6, 7, 24, 42, 88); 
		determining derived data 312 of the one or more dynamic characterization variables of the animal (par. 25, 26, 29, 30, 60); 
	an adjustable meal formulation subsystem, operably connected to the central data store, configured for obtaining the dynamic nutrition profile from the central data store and changing a dynamic meal for the animal based on the dynamic nutrition profile (par. 23, 112),
thereby providing a system for managing dynamic health and nutritional needs of the animal (par. 23, 112).
	Triener does not disclose building a dynamic predictive health model for the animal based on the observed data and the derived data; and interpreting a dynamic nutrition profile of the animal based on the dynamic predictive health model; and a custom meal formulation subsystem, operably connected to the central data store, configured for obtaining the dynamic nutrition profile from the central data store and customizing a dynamic meal for the animal based on the dynamic nutrition profile. 
All-Tech teaches the use of building a dynamic predictive health model for an animal based on observed data and derived data page 2, lines 1-15, page 4, l. 15-page 5, l. 7, page 15, lines 1-5); and interpreting a dynamic nutrition profile of the animal based on the dynamic predictive health model (page 9, l. 1-9, page 21, l. 11-13); and a custom meal formulation subsystem configured for obtaining the dynamic nutrition profile and customizing a dynamic meal for the animal based on the dynamic nutrition profile (page 21, l. 19-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include building a dynamic predictive health model for the animal based on the observed data and the derived data; and interpreting a dynamic nutrition profile of the animal based on the dynamic predictive health model; and a custom meal formulation subsystem, operably connected to the central data store, configured for obtaining the dynamic nutrition profile from the central data store and customizing a dynamic meal for the animal based on the dynamic nutrition profile to the system of Triener as taught by All-Tech for the purpose of effectively managing the dynamic health and nutritional needs of the animal.

Regarding claims 2 and 23, Triener (as modified by All-Tech) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, and further discloses the obtaining data and the determining steps being in real-time (p. 52, 86), but does not disclose the building, the interpreting, and the customizing steps being in real-time. All-Tech further teaches the use of the building, the interpreting, and the customizing steps being in real-time (page 21, l. 7-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the building, the interpreting, and the customizing steps being in real-time to the method of Triener as taught by All-Tech for the purpose of effectively managing the dynamic health and nutritional needs of the animal.
Regarding claim 3, Triener discloses wherein the animal is a pet and/or livestock wherein the pet is a canine, feline (paragraph 104), reptile, bird, rabbit, guinea pig, mice, hamster, or combinations thereof, and livestock is dairy cattle, calf, pig, sheep, goat, horse, mule, buffalo, camel, chickens, llama, yak, donkey, or combinations thereof (par. 104).
Regarding claim 5, Triener discloses wherein the dynamic characterization variables are selected from the group consisting of weight, food consumption, steps taken, distance, speed, age, life stage, lifestyle, breed, injury, illness, heart rate, seasonal changes, activity level, sleep, environment, location, behavior, agility, and combinations thereof (par. 24, 88).
Regarding claim 6, Triener discloses obtaining the observed data of the one or more dynamic characterization variables using one or more sensor enabled devices 102, 814,  wherein the sensor enabled device is a wearable device (par. 119), a smart scale device (par. 88), a smart feeder device, a smart scale, a bodily fluid and excrement analyzer (par. 28), or combinations thereof.
Regarding claim 8, Triener discloses determining the derived data of the one or more dynamic characterization variables from research articles, journals, professional opinion, feedback, diagnosis, health history (par. 23), quality of life attributes, analysis from animal’s owner, analysis of the nearest neighbor (NN), medication and medical treatment history, blood panel, DNA analysis, fecal analysis, trends therein, or combinations thereof (par. 23).
Regarding claim 9, Triener discloses determining the derived data of the one or more dynamic characterization variables of the animal from dynamic data feedback loop that constantly adds, removes, adjusts, and/or evolves the data based on the observed and the derived data of the one or more dynamic characterization variables in real-time (par. 43, 52, 86).
Regarding claim 10, Triener discloses determining the derived data of the one or more dynamic characterization variables of the animal from empirical data of one or more dynamic characterization variables from nearest neighbor (NN) (par. 24, 25, 26).
Regarding claim 11, Triener discloses wherein the empirical data comprises observed and derived data of the one or more dynamic characterization variables from NN (par. 24-26).
Regarding claim 12, Triener (as modified by All-Tech) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the dynamic predictive health model for the animal predicting the animal’s dynamic health and health growth requirements and wherein the dynamic predictive health model constantly adjusts and/or evolves based on the observed and the derived data of the one or more dynamic characterization variables in real-time. All-tech teaches the use of the dynamic predictive health model for the animal predicting the animal’s dynamic health and health growth requirements and wherein the dynamic predictive health model constantly adjusts and/or evolves based on observed and  derived data of one or more dynamic characterization variables in real-time (page 21, l. 7-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dynamic predictive health model for the animal predicting the animal’s dynamic health and health growth requirements and wherein the dynamic predictive health model constantly adjusts and/or evolves based on the observed and the derived data of the one or more dynamic characterization variables in real-time to the method of Triener as taught by All-Tech for the purpose of effectively managing the dynamic health and nutritional needs of the animal.
Regarding claims 14 and 15, Triener (as modified by All-Tech) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the dynamic nutrition profile comprising nutrient amount; supplement amount; medication amount; ratio of nutrients, supplements, and medications; and combinations thereof (claim 14); the nutrient being macronutrient, micronutrient, dietary supplement, moisture, or combinations thereof (claim 15). All-Tech teaches the use of the dynamic nutrition profile comprising nutrient amount; supplement amount; medication amount; ratio of nutrients, supplements, and medications; and combinations thereof (page 22, l. 29-page 23, l. 8); the nutrient being macronutrient, micronutrient, dietary supplement, moisture, or combinations thereof (page 6, l. 20-25, page 8, line 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dynamic nutrition profile comprising nutrient amount; supplement amount; medication amount; ratio of nutrients, supplements, and medications; and combinations thereof; the nutrient being macronutrient, micronutrient, dietary supplement, moisture, or combinations thereof to the method of Triener as taught by All-Tech for the purpose of effectively managing the dynamic health and nutritional needs of the animal.
Regarding claims 17-19 , Triener (as modified by All-Tech) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the customized dynamic meal addressing requirements of the dynamic nutrition profile and health goals for the animal (claim 17); efficacy of the customized dynamic meal being reflected in the observed data of the one or more dynamic characterization variables of the animal which when fed back by the dynamic data feedback loop, it constantly adjusts, and/or evolves the derived data of the one or more dynamic characterization variables in real-time (claim 18); the constantly adjusting and/or evolving derived data building the dynamic predictive health model with more precision (claim 19). All-Tech further teaches the customized dynamic meal addressing requirements of the dynamic nutrition profile and health goals for the animal (page 21, lines 8-21); efficacy of the customized dynamic meal being reflected in the observed data of the one or more dynamic characterization variables of the animal which when fed back by the dynamic data feedback loop, it constantly adjusts, and/or evolves the derived data of the one or more dynamic characterization variables in real-time (page 21, l. 8-28); the constantly adjusting and/or evolving derived data building the dynamic predictive health model with more precision (page 21, l. 8-28, page 9, l. 1-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the customized dynamic meal addressing requirements of the dynamic nutrition profile and health goals for the animal; efficacy of the customized dynamic meal being reflected in the observed data of the one or more dynamic characterization variables of the animal which when fed back by the dynamic data feedback loop, it constantly adjusts, and/or evolves the derived data of the one or more dynamic characterization variables in real-time; the constantly adjusting and/or evolving derived data building the dynamic predictive health model with more precision to the method of Triener as taught by All-Tech for the purpose of effectively managing the dynamic health and nutritional needs of the animal.
Regarding claim 21, Triener discloses wherein the one or more dynamic characterization variables of an animal comprises genetic information, bodily fluid information, excrement information, or combinations thereof (par. 24).
Regarding claim 28, Triener discloses a base station or peer (BSoP) device 622 operably connected to the one or more sensor enabled devices and the central data store 634, 110, 112, and configured to store, compute, and/or transmit the data from the sensor enabled devices to the central data store (par. 42, 45, 75, 88).
Regarding claim 32, Triener discloses wherein the BSoP device 622 is one or more cSOSO-D2D nodes operably connected to the one or more sensor enabled devices and the central data store and configured to participate in the cSOSO-D2D network and store and/or transmit the data from the one or more sensor enabled devices to the central data store (figure 6, par 42, 45, 75, 88). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jensen, Donavon, and Elazari-Volcani disclose systems for monitoring health of animals. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/                                                                                   Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 10, 2022